
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2009
			Ms. Watson (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Cleaver,
			 Mr. Connolly of Virginia,
			 Mr. Butterfield,
			 Mr. Jones,
			 Mr. Rohrabacher,
			 Ms. Clarke,
			 Mr. Carson of Indiana,
			 Mr. Davis of Illinois,
			 Mrs. Christensen,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cuellar,
			 Ms. Tsongas,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Ms. Titus,
			 Ms. Fudge,
			 Ms. Linda T. Sánchez of California,
			 Mrs. Napolitano,
			 Ms. Hirono,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mr. Berman,
			 Ms. Kilpatrick of Michigan,
			 Ms. Moore of Wisconsin,
			 Mr. Pallone, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and honoring Johnny Grant for
		  his work as the Honorary Mayor of Hollywood, California, for more than a
		  quarter of a century.
	
	
		Whereas Johnny Grant was born in Goldsboro, North
			 Carolina, and resided in Hollywood, California;
		Whereas Johnny Grant served as the chairman of the famed
			 Hollywood Walk of Fame Selection Committee, which is responsible for one of
			 Hollywood's most important visitor attractions, and the Hollywood Historic
			 Trust, which provided financial support to many historic projects;
		Whereas Johnny Grant's ebullient style and sense of
			 showmanship was evident as he produced the annual Hollywood Christmas Parade,
			 seen worldwide for more than a quarter of a century;
		Whereas Johnny Grant served as Honorary Mayor of Hollywood
			 and as the community's Ambassador of Goodwill worldwide, and had 50
			 distinguished years of activity in show business;
		Whereas Johnny Grant was an international emissary and was
			 known throughout the world for his patriotism and enthusiastic promotion of
			 Hollywood as the Film Capital of the World;
		Whereas Johnny Grant was a pioneer in the radio and
			 television industry, hosting one of television's first game shows, being the
			 top radio personality in Los Angeles for a decade, serving as vice president of
			 public affairs for Golden West Broadcasting, and serving in Gene Autry's radio
			 and television empire for more than 46 years;
		Whereas Johnny Grant donated his time and talents as a
			 producer and master of ceremonies to more than 3,500 events for charitable
			 organizations such as the USO, Red Cross, Boy Scouts of America, and the
			 Salvation Army, helping them raise tens of millions of dollars for their
			 causes;
		Whereas Johnny Grant led some 60 morale-building trips to
			 bring joy and a touch of home to members of the Armed Forces
			 stationed in Korea, Vietnam, Beirut, Kuwait, Saudi Arabia, Afghanistan,
			 Guantanamo Bay, Cuba, and many other areas;
		Whereas the vision and character that Johnny Grant brought
			 to the entertainment industry and to Hollywood in particular will be sorely
			 missed; and
		Whereas, on January 9, 2008, Johnny Grant passed away and
			 left a void in the Hollywood industry: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Johnny Grant as a key
			 contributor to the revitalization of the image of Hollywood;
			(2)honors Johnny
			 Grant for his service to the country, tremendous accomplishments, and
			 contributions to the industry and the Nation; and
			(3)recognizes and
			 expresses gratitude to Johnny Grant for the generous donation of his personal
			 and extensive film collection series to the Department of State to be used as
			 part of the Department's ongoing public diplomacy programs worldwide, the first
			 official contribution to the Public Diplomacy Resource Centers Act of
			 2008.
			
